         Case 2:21-cv-01970-MAK Document 11 Filed 06/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAURICE T. HAMILTON                             : CIVIL ACTION
                                                :
                     v.                         : NO. 21-1970
                                                :
P/O CHAD GUGGER, et al.                         :


                                            ORDER
       AND NOW, this 14th day of June 2021, upon studying Plaintiff’s Complaint (ECF Doc.

No. 1) following his payment of the fees and mindful of Congress’s mandate to screen the

Complaint under the Prison Litigation Reform Act, and for reasons in the accompanying

Memorandum, it is ORDERED Plaintiff’s Complaint (ECF Doc. No. 1) is dismissed with

prejudice as frivolous, lacking merit, and untimely and the Clerk of Court shall close this case.




                                                     _________________________
                                                     KEARNEY, J.
